UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ASHLIE BRICKMAN,
Plaintiff,
- against -
HEAVY INC.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ORDER

19 Civ. 8570 (PGG)

It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned to February 6, 2020 at 11:00 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
January 13, 2020

SO ORDERED,

ie “ Hb j a

Paul G. Gardephe
United States District Judge

 

 
